DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan et al., Pat No. GB 2459944, cited by applicant.
As per claims 1-7, Stefan discloses in Figs. 1 and 3 an apparatus (19) for inclusion within an item of clothing (2), wherein said item of clothing (2) is configured to enhance visibility and support electrical 5equipment, comprising: a plurality of addressable light emitting devices (3, 4); a loom (18) for supplying power and control data from a control unit (11) to said light emitting devices (3, 4); and an interface circuit (5) connected to said loom (18) and including an connector (18) 10for releasably connecting to said control unit (11), wherein: said interface circuit (5) includes an inherent data storage device configured to receive configuration data via receiving unit (8) from the device (12); said interface circuit (5) supplies said configuration data to said control unit (11) when said control unit (11) is connected to said interface circuit (5); and  15said control unit (11) supplies said control data to said light emitting devices (3, 4) in accordance with said configuration data transmitted via transmitting unit (7); wherein said configuration data specifies colors for said light emitting devices (4) upon activation (see page 8) or specifies 


As per claims 8, 9 and 11, Stefan discloses in Figs, 1 and 3 an item of clothing (2) for an operative working in hazardous 10conditions (see abstract), comprising: fluorescent and light reflective material (page 6, lines 16-23); a loom of electrical conductors (18) connecting light emitting devices (4) to a loom plug (18); and a control unit (11) for receiving said loom plug (18), wherein:  15said loom plug (18) includes an inherent data storage device, included in interface circuit (5), receiving configuration data via receiving unit (8) from the device (12); and said control unit (11) is configured to read configuration data from said data storage device through the loom of electrical conductors (18) to control energization of said light emitting devices (4); wherein said light emitting 20devices (4) include plural light emitting diodes for emitting mutually different colors (see page 8); wherein said configuration data specifies light intensities for each light emitting diode (4) of said light emitting4185-P215-US 26 diodes (see page 8, lines 5-6).
10. The item of clothing of claim 8, wherein: said light emitting devices are connected in series;  25first data received by each light emitting device of said light emitting devices controls illumination of that light emitting device; and subsequent data received by said light emitting device is clocked to a next light emitting device of said light emitting devices in said series.  


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernstein, Patent No. 10,161,611; Bernstein, Patent No. 10,539,312; Chen, Patent No. 10,653,192; Hill et al., Patent No. 7,144,830; Robinson, Patent No. 10,891,837.

                                                Correspondence 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844